Per Curiam:
We have carefully examined the voluminous record and are satisfied with the result reached by the learned Special Term, with one exception. In Matter of Hagerty it was determined that the amount of the fee in the second suit of Realty Trust Company v. Hagerty should he ten per cent of the amount realized by Mrs. Hagerty from her share impounded with the chamberlain of the city of New York, said share being §32,328.50. The court overlooked the fact that involved in this suit was the Seventy-eighth street property, in which Mrs. Hagerty’s share was §6,288.78; and applying the rule laid down by the court, the attorney should have been allowed ten per cent upon .this amount, or §628.87. It, therefore; follows that the order should be modified by directing that the amount to he paid to Mrs. Hagerty, namely, §6,854.15, should be reduced by §628.87; making a total of $6,225.28, and as so modified affirmed. ■ The ordet in the Gallagher matter is affirmed. No costs in this court to either party on either appeal. Present — Patterson, P. J., Ingraham, McLaughlin, Clarke and Lambert, JJ. In the Mary A. Hagerty matter order modified'as directed in opinion, and as so modified affirmed, without costs to either party. In the Rose F. Gallagher matter order affirmed, without costs. Settle order on notice.